Citation Nr: 0802040	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-28 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for missing teeth.

2.  Entitlement to service connection for scars as residuals 
of a head injury.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a headache disorder 
as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Newark RO.  In September 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing the undersigned granted the veteran's motion 
to hold the record in abeyance 90-days for submission of 
private treatment records.  That time has expired and no 
evidence was received.

The matters of entitlement to service connection for 
headaches and a bilateral eye disability are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant of his intent to withdraw his appeal of the 
denials of service connection for missing teeth and scars as 
residuals of a head injury; there is no question of fact or 
law in these matters remaining before the Board.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking service 
connection for missing teeth and scars as residuals of a head 
injury; the Board has no further jurisdiction in these 
matters.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal of the issues dismissed below, 
no further discussion of the impact of the VCAA on these 
matters is necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the September 2007 Travel Board hearing, the veteran 
confirmed, on the record, that he was withdrawing his appeals 
seeking service connection for missing teeth and scars as 
residuals of a head injury.  Hence, there is no allegation of 
error of fact or law for appellate consideration as to these 
claims.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in these matters, and the appeal must be 
dismissed.




ORDER

The appeals seeking service connection for missing teeth and 
for scars, residuals of a head injury are dismissed.


REMAND

In December 2005, the RO received from the veteran a listing 
of his treating facilities and physicians.  It appears as 
though four of the physicians listed provided treatment for 
his claimed eye and headache disabilities.  There is no 
indication in the record that the RO followed-up by trying to 
obtain these records.  At the Travel Board hearing, the 
veteran stated that he would try to obtain and submit his 
treatment records on his own.  He has not done so; however, 
under the VCAA the RO must try to assist him by obtaining 
these records on his behalf.  The veteran also indicated that 
he had an eye examination at the East Orange VA Medical 
Center.  As the report of such examination is not been 
associated with the claims file, it must be sought, as it is 
constructively of record and may be pertinent to his claim.

December 2002 correspondence did not provide the veteran 
complete VCAA notice.  Specifically, the letter failed to 
advise him to submit relevant evidence in possession that was 
not already of record.  As these matters are being remanded 
anyway, the RO will have an opportunity to send corrective 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must advise the veteran to 
submit any relevant evidence in his 
possession that is not already of record.

2.  The RO must assist the veteran in 
obtaining private treatment records from 
Hillcrest Opticians, Dr. P. S., Dr. B., 
and North Jersey Neurologic.  The veteran 
must assist in this matter by responding 
to all inquiries, and providing any 
necessary releases.  In conjunction with 
this development the veteran must be 
advised of the provisions of 38 C.F.R. § 
3.158 (a).  The RO should also secure the 
report of the veteran's eye examination 
at the East Orange VA Medical Center.  
The RO should also undertake any 
additional development suggested by the 
evidence received.

3.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


